Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al (US 20150295283).  Regarding claim 1, the reference is directed to a battery pack comprising a cell module assembly (100) that includes battery cells ([0049]), a cell case accommodating the cells (Fig. 1, also “500” in [0094] and Fig. 5) and internal terminals (111, 112) that extend outside the cell case (Fig. 1, [0058]).  Although the reference does not expressly teach a first bus bar of each polarity electrically connected to the battery cells, such a structure is obvious to one skilled in the art because the skilled artisan would recognize that the plurality of cells would need to be electrically interconnected in some way to the internal terminals 111 and 112.   Thus, the claimed first bus bars would be obvious.  The pack further includes a battery management system comprising a BMS circuit board (310) and a current sensor unit (320) disposed at an edge of the circuit board (Fig. 1, 2).  The sensor is “vertically disposed” because the apparatus Fig. 2 could be rotated 90 degrees to the right, or alternatively the height of the sensor unit can render the unit “vertically disposed.”  The pack further comprises a BMS housing (200) that supports the BMS circuit board, wherein a lower portion of the housing is coupled to the cell case (Fig. 1), and a pack cover (420, Fig.4) that includes a cathode terminal (211), anode terminal (212), second bus bars connected to these terminals (351/352), the pack cover covering an upper portion of the BMS housing, the first and second bus bars of the same polarity (i.e., cathode bus bar 351 of Eom) configured to be “vertically connected” to the sensor unit (320).  The first cathode bus bar, which as explained above would be present within the case and electrically interconnects the cells to terminal 111, is “vertically connected” because the sensor lies above this bus bar in the normal state.  Further, the second cathode bus bar (351) is “vertically connected” because a fastener would be vertical in holes “He” (Fig. 2).  It is recognized that the claim recites that “the end of the first negative electrode bus bar and an end negative electrode bus bar are configured to be vertically connected to the current sensor unit.” Although Eom does not expressly label the cathode bus bar 351 as a “negative” bus bar, the labels “anode” and “cathode” are dependent on whether the battery pack is being charged or discharged.  Thus, the bus bar 351 of Eom could be labeled an anode bus bar, which is tantamount to a negative bus bar.  As such, the limitation is met.  Regarding claim 13, the battery pack can be used in a vehicle ([0007]).  
Regarding claims 9 and 10, which recite that the BMS housing further includes a leg extending downward which is inserted into a groove in the cell case, it is noted that Eom discloses protrusions (“Bb”) extending upward from the cell case to be received in holes/grooves (Hp) in the BMS housing (Fig. 1).  It would be obvious to rearrange the parts of Eom so as to have the protrusions (legs) extending downward from the BMS housing and the holes/grooves located on the cell case to receive the legs.  It has been held that the rearrangement of parts is not considered to confer a patentable distinction unless a new or unexpected result can be shown (MPEP 2144.07).  Regarding claim 10, it would be obvious to provide the groove at an appropriate depth to provide desired spacing between the elements. 
Regarding claim 12, which recites that the pack cover has a ridge portion formed to be convex and includes a space to allow a current breaking unit to be mounted within, it is noted that such a modification is considered to be a mere change in shape of the cover of Eom, based on the type and shape of current breaker (e.g., fuse 340) employed in the apparatus.  It has been held that a change in shape is not considered to distinguish over a prior art reference unless a new or unexpected result can be shown (MPEP 2144.07).  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eom et al as applied to claims 1, 9, 10, 12 and 13 above, and further in view of Meehan et al (US 20110236732).  
Eom et al. do not expressly teach that the pack cover and BMS housing are connected via snap-fitting and that the BMS housing and the cell case are also connected via snap-fitting, as recited in claim 8. 
Meehan et al. is directed to a battery pack having a lid (150) affixed to a cell case (170).  The two can be connected by “a variety of methods including thermal sealing, ultrasonic welding, adhesive bonding, mechanical snap fitment, or screws” ([0031]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the because a particular known technique (snap-fitting battery component together) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  In this case, although Meehan discloses snap fitting between a case and a cover, the skilled artisan would be able to provide such snap-fits (hooks and apertures) in the BMS housing of Eom et al. to provide added stability with respect to other components (it is noted that mechanical connection to the BMS housing via protrusions of the case is already disclosed in the reference).  Accordingly, claim 8 would be rendered obvious. 




Allowable Subject Matter
Claims 2-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites that the current sensor unit includes a shunt formed as a plate shaped metal resistor having a bolt aperture at each end thereof, wherein the shunt is vertically disposed with respect to the BMS circuit board, and a shunt support member configured to clamp the shunt to be vertically disposed, wherein the shunt support member is fixedly coupled onto the BMS circuit board.  Eom et al., applied above, does not expressly teach that the current sensor is a plate shaped shunt resistor.  Such current sensors are known in the art (see for example, Yasunori, US 20170352924, element 223 in [0036]), however the art of record does not render obvious the claimed structure of the plate-shaped shunt having bolt apertures at both sides and being “vertically disposed with respect to the BMS circuit board, and a shunt support member configured to clamp the shunt to be vertically disposed, wherein the shunt support member is fixedly coupled onto the BMS circuit board.”  There is no teaching or suggestion in the references to achieve the claimed structure.  Note: “vertically disposed” in claim 2 is considered to comply with 35 USC 112 because sufficient shapes/reference points are specified in the claim. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 30, 2021